DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burleson et al. (US 8181718).
With regards to claim 1, it discloses a self-positioning perforating gun comprising: a gun carrier (38) including a cylindrical sidewall defining an outer surface; a loading tube (36) received within the gun carrier, the loading tube including a plurality of shaped charges (10); and a plurality of protrusions extending outwardly from the gun carrier (48), the plurality of protrusions including at least three protrusions (4 shown in Fig. 11, 12) that are angularly offset from each other (as seen protrusions 48 are 90 degrees from each other) about an outer circumference of the gun carrier cylindrical sidewall for providing finite rotational positions of the gun carrier within a wellbore and/or for spacing the outer surface of the cylindrical sidewall from a wellbore casing.
With regards to claim 2, it discloses the plurality of protrusions includes N- protrusions at about 360/N-degree intervals about the outer circumference of the gun carrier (4 shown in Fig. 11, 12 at 90 degrees to each other).
With regards to claim 5, it discloses each the plurality of protrusions define a uniform radial height and wherein the cylindrical sidewall defines an outer diameter, the ratio of the radial height of the plurality of protrusions to the outer diameter of the cylindrical sidewall being between 1:3 and 1:25, inclusive (it is inferred from Fig. 2 that the ratio falls in the range of 1:25-1:3).
With regards to claim 8, it discloses a self-positioning perforating gun system comprising: a gun string including first and second perforating guns (Fig. 12, element 12) each of the first and second perforating guns including: a gun carrier (38) including a cylindrical sidewall defining an outer surface, a loading tube (36) received within the gun carrier, the loading tube including a plurality of shaped charges (10); and a plurality of protrusions (48) extending outwardly from the gun string, the plurality of protrusions being angularly offset from each other about an outer circumference of the gun string (4 shown in Fig. 11, 12 at 90 degrees to each other), wherein the plurality of protrusions of the first and second perforating guns are in angular alignment with each other (as seen in Fig. 11 and 12).
With regards to claim 11, it discloses a method comprising: providing a gun string including first and second perforating guns (Fig. 12, element 12) and an external adaptor (64), each of the first and second perforating guns including: a gun carrier (38) including a cylindrical sidewall, a loading tube (36) received within the gun carrier, the loading tube including a plurality of shaped charges (10), and a plurality of protrusions (48) extending outwardly from the gun string and being angularly offset from each other (4 shown in Fig. 11, 12 at 90 degrees to each other) about an outer circumference of the gun string, positioning the gun string within a wellbore such that the plurality of protrusions of the first and second perforating guns are in angular alignment with each other; and detonating the plurality of shaped charges.
With regards to claim 14, it discloses a self-positioning perforating gun system comprising: a gun string including first and second perforating guns (Fig. 12, element 12) and an external adaptor (64); and at least one alignment ring (22) extending around a circumferential portion of the gun string, the alignment ring including a cylindrical collar (46) and a plurality of protrusions (48) extending outwardly from the cylindrical collar, wherein each of the plurality of protrusions are angularly offset from each other about the cylindrical collar (4 shown in Fig. 11, 12 at 90 degrees to each other).
With regards to claim 15, it discloses the at least one alignment ring (46) is disposed about the external adaptor (64).
With regards to claim 16, it discloses the at least one alignment ring includes a first alignment ring disposed about the first perforating gun and a second alignment ring disposed about the second perforating gun (as seen in Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burleson et al.
With regards to claim 3, Burleson shows all the limitation of the present invention except, it does not explicitly disclose that the plurality of protrusions includes three protrusions at about 120-degree intervals about the outer circumference of the gun carrier.  It is taken as Official Notice that downhole centralizers come in many configurations ranging from a single centralizer protrusion to eight centralizing protrusions which are typically evenly spaced about the tubular being centralized.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a centralizing ring (22) with three protrusions/flutes spaced at 120-degree intervals.  This would be done to allow for a simpler manufacturing process.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4, 6, 7, 9, 10, 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676